                                                         UNITED STATES DISTRICT COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                               EASTERN DIVISION

                              UNITED STATES OF AMERICA,                          )
                                                                                 )
                              Plaintiff,                                         )
                                                                                 )
                              vs.                                                )       No. 14 CR 539-26
                                                                                 )
                              OSCAR ACOSTA,                                      )
                                                                                 )       Judge Andrea R. Wood
                              Defendant.                                         )

                                                          MOTION TO WITHDRAW AS ATTORNEY
                                    `                     FOR THE DEFENDANT OSCAR ACOSTA

                                           NOW COMES the Defendant, ROBERT LOUIS RASCIA, and respectfully

                              moves this Honorable Court to enter an order granting him leave to withdraw as the attorney

                              for the defendant.

                                           In support thereof the defendant states as follows:

                                    1.   Counsel, Robert Louis Rascia, filed his appearance as retained counsel for the

                              defendant on March 11, 2015.

                                    2.     The defendant entered a plea of guilty to Count I of the Superseding Indictment

                              pursuant to a written plea agreement on August 7, 2015.

                                    3.     On August 11, 2015, counsel moved the Court to reconsider the prior detention

                              order, requesting that the defendant be released from custody pending sentencing, on a

                              secured bond with conditions. The Court granted the defendant’s request for release pending

                              sentencing.
    LAW OFFICES OF
ROBERT LOUIS RASCIA, LTD
  650 NORTH DEARBORN                4.     On November 8, 2015 a bench warrant was issued for the defendant’s arrest.
        SUITE 700
    CHICAGO, IL 60654
      (312) 994-9100                5.     On March 23, 2016, an order declaring the forfeiture of the bond was entered.
  rrascia@rasciadefense.com
liamkelly@rasciadefense.com
                                  6.      On or about September 10, 2020, the defendant was arrested in Phoenix, Arizona,

                              and later returned to this District to stand for sentencing.

                                  7.      Since the defendant’s return to this District counsel has had multiple interpreter-

                              assisted in person jail visits with the defendant, and multiple interpreter-assisted telephone

                              conferences with the defendant to prepare for sentencing.

                                  8.      Irreconcilable differences have arised in the more recent conversations with the

                              defendant, to a point where counsel does not believe he can continue to effectively represent

                              the defendant at a sentencing hearing.

                                  9.      On June 28, 2021, counsel advised the defendant of his intentions to request leave

                              to withdraw from this matter. Additionally, a copy of this motion was delivered to the

                              Metropolitan Correctional Center, addressed to the defendant.

                                          WHEREFORE, counsel seeks leave to withdraw as the attorney for the defendant

                              in this matter.

                                                                           Respectfully Submitted,




                                                                           s/Robert L. Rascia/June 29, 2021
                                                                           ROBERT L. RASCIA, ARDC No. 6184470
                                                                           Attorney for the Defendant

                                                                           The Law Offices of
                                                                           Robert Louis Rascia, Ltd
                                                                           650 N. Dearborn/Suite 700
                                                                           Chicago, Illinois 60654
     LAW OFFICES OF                                                        312-994-9100 Office
ROBERT LOUIS RASCIA, LTD                                                   312-994-9105 Fax
  650 NORTH DEARBORN
        SUITE 700
                                                                           rrascia@rasciadefense.com; Email
    CHICAGO, IL 60654
      (312) 994-9100

  rrascia@rasciadefense.com
liamkelly@rasciadefense.com
